Title: From George Washington to Major William Hudson Ballard, 13 December 1779
From: Washington, George
To: Ballard, William Hudson


        
          Sir,
          Head Quarters Morris town 13th Decemr 1779
        
        I have received your letter of the 26th of November which with the papers inclosed I have transmitted to Governor Clinton and requested his interposition to prevent the prosecutions, if upon inquiry he has reason to believe them vexatious. It were however to be wished the effects taken had been reported with their owners to the Committee and subjected to their disposal. Perhaps it may be adviseable to see the Governor yourself and give him a more particular explanation—If you choose to do this, I have directed General Heath to grant you a leave of absence. I am Sir Your most Obedt & humble servant.
        
          P.S. The money which arose from the sale of the effects (left in Lt Col. Whitings hands) must be subject to the Governor’s order.
        
      